DETAILED ACTION
	This action is responsive to 09/01/2022.
	Prior objection to claim 9 has been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a display panel substrate and a manufacturing method thereof.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose
a)  “A method for manufacturing a display device. comprising: providing a panel substrate comprising a panel area, a peripheral area at least partially surrounding the panel area, and a dummy pattern disposed at a boundary between the panel area and the peripheral area; disposing a protection part on the panel substrate, the protection part including a first processing line overlapping a first outline of the panel area extending from a first point of an outline of the panel area and a second processing line overlapping a second outline of the panel area extending from the first point in a direction different from the first outline; partially cutting the protection part along the first processing line; and fully cutting the protection part along the second processing line, wherein the dummy pattern overlaps the first point”, as recited in claim 1. Claims 2-14 depend from and recite limitations that further limit claim 1, and are therefore equally allowed.
b) “A method for manufacturing a display device, comprising: providing a base substrate comprising a panel area and a peripheral area at least partially surrounding the panel area; forming a pixel layer on the panel area; forming a dummy pattern on a boundary between the panel area and the peripheral area; disposing a protection part on the panel area and the peripheral area; and irradiating the protection part with a laser beam along a first processing line overlapping a first outline of the panel area extending from a first point of an outline of the panel area and a second processing line overlapping a second outline of the panel area extending from the first point in a direction different from the first outline”, as recited in claim 15. Claims 16-19 depend from and further limit claim 15, and are therefore equally allowed.
c) “A panel substrate, comprising: a base substrate including a panel area and a. peripheral area at least partially surrounding the panel area; a pixel layer disposed on the panel area; a thin-film encapsulation layer disposed on the pixel layer; and a dummy pattern that is disposed on the base substrate, in a circuit element layer of the panel substrate, and overlaps a boundary between the panel area and the peripheral area”, as recited in claim 20. Claims 21 and 22 depend from and further limit claim 20, and are therefore equally allowed.
Other allowable subject matter was previously identified in the non-final Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627